483 F.2d 67
1 O.S.H. Cas.(BNA) 1294
Joseph SKIDMORE, Jr., Plaintiff-Appellant,v.TRAVELERS INSURANCE COMPANY et al., Defendants-Appellees.
No. 73-2100 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Aug. 17, 1973.

Louis R. Koerner, Jr., New Orleans, La., for plaintiff-appellant.
Ashton R. Hardy, New Orleans, La., for defendants-appellees.
Before WISDOM, AINSWORTH and CLARK, Circuit Judges.
PER CURIAM:


1
The complaint in this case rest on the theory that the Occupational Safety and Health Act of 1970, 29 U.S.C. Secs. 651-678, carries an implied private remedy against executive officers of an employer guilty of violating the Act.  For the reasons stated in the opinion of the district court we hold that the Act does not create such an implied remedy.  See 356 F. Supp. 670.


2
Affirmed.



*
 Rule 18, 5 Cir.; Isbell Enterprises, Inc. v. Citizens Casualty Company of New York et al., 5 Cir. 1970, 431 F.2d 409, Part I